 6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 1 of 38



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                                    )
                                                        )
      Plaintiff,                                        )
                                                        )
v.                                                      )
                                                        )
MCKESSON CORPORATION;                                   )   Case No. 18-cv-56-RAW-SPS
CARDINAL HEALTH, INC.;                                  )
CARDINAL HEALTH 110, LLC;                               )
AMERISOURCEBERGEN DRUG CORP.;                           )
CVS PHARMACY, INC.;                                     )
OKLAHOMA CVS PHARMACY, L.L.C.;                          )
WALGREEN CO.;                                           )
WAL-MART STORES, INC.                                   )
                                                        )
      Defendants.                                       )
                                                        )


                                      STATUS REPORT

       Plaintiff respectfully submits this status report in advance of the December 11, 2020, 10:00

a.m. discovery status conference. The Parties agreed to a schedule and process by which to prepare

and exchange this Report to be filed as a Joint Status Report. The agreement was:

       On November 23, 2020, Plaintiff provided Defendants with a draft Joint Status Report with

Plaintiff’s summary and positions on disputed issues. The draft Joint Status Report was generally

in the format of Sections A, B, and C below.

       On November 30, 2020, Defendants provided their proposed edits to the Joint Status Report

and included Defendants’ response portions on disputed issues.

       On December 2, 2020 Defendants provided further revisions to the Joint Status Report.

       On December 4, 2020, Plaintiff provided its revisions in response to Defendants’ positions.




                                                1
 6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 2 of 38




          On December 7, 2020, was the agreed deadline for Defendants to provide their final

additions to their inserts on the Joint Status Report.

          However, on the afternoon of December 7 Defendants advised Plaintiff for the first time

they object to filing any of the summaries of the discovery impasses below in Section C, after

having already drafted and exchanged the positions included below.

          Since the parties had agreed to the process and exchanged the version of positions in

Section C below—and Defendants had an opportunity to make any further additions they wished

to include by the agreed-upon final revision date of December 7, 2020, Plaintiff is filing this status

report and notes Defendants’ objection.

                                             * * * * *

I.        Status of Discovery

          All parties have served and responded to numerous written discovery requests. The parties

are in the process of collecting documents and conferring on certain objections and the scope of

discovery, including search terms and custodians.

     A.      Written Discovery

Below is a timeline of the written discovery process to date.

     1. Fact discovery began on June 11, 2020. See D.E. 160.




                                                  2
    6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 3 of 38




      2. On July 27, 2020, the Distributor Defendants1 served their First Set of Requests for

         Production of Documents and First Set of Interrogatories on Cherokee Nation.

      3. On July 30, 2020, the Pharmacy Defendants2 served their First Set of Requests for

         Production on Cherokee Nation.

      4. On August 17, 2020, Cherokee Nation served its First Set of Requests for Production on

         All Defendants; First Set of Requests for Production to CVS, Walgreens, and Walmart;

         and First Set of Requests for Production to McKesson.

      5. On August 26, 2020, Cherokee Nation requested and Defendants agreed to a 30-day

         extension to respond to Defendants’ initial discovery requests.

      6. On September 15, 2020, the Pharmacy Defendants served their Second Set of Requests for

         Production on Cherokee Nation.

      7. On September 16, 2020, all Defendants served responses and objections to Cherokee

         Nation’s discovery requests served on August 17.

      8. On September 24, 2020, CVS served its First Set of Interrogatories on Cherokee Nation.

      9. On September 25, 2020, Cherokee Nation served Responses and Objections to the

         Distributor Defendants’ First Set of Requests for Production and First Set of

         Interrogatories.

      10. On September 28, 2020, Cherokee Nation served Responses and Objections to the

         Pharmacy Defendants’ First Set of Requests for Production.



1
 The Distributor Defendants are McKesson Corporation (“McKesson”); Cardinal Health, Inc. and
Cardinal Health 110, LLC (collectively “Cardinal Health”); and AmerisourceBergen Drug
Corporation (“ABDC”).
2
  The Pharmacy Defendants are CVS Pharmacy, Inc. and Oklahoma CVS Pharmacy, L.L.C.
(collectively “CVS”); Walgreen Company (“Walgreens”); and Walmart Inc. (“Walmart”).
Effective February 1, 2018, Wal-Mart Stores, Inc. changed its name to Walmart Inc.
                                                  3
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 4 of 38




   11. On October 15, 2020, Cherokee Nation served Responses and Objections to the Pharmacy

       Defendants’ Second Set of Requests for Production.

   12. On October 21, 2020, Walgreens served its First Set of Interrogatories on Cherokee Nation.

   13. On October 27, 2020, Walmart served its First Set of Interrogatories on Cherokee Nation.

   14. On November 11, 2020, Cherokee Nation served its First Set of Interrogatories on all

       Defendants.

   15. On November 11, 2020, Cherokee Nation served its First Set of Interrogatories on the

       Pharmacy Defendants.

   16. On November 20, 2020, Cherokee Nation served Responses and Objections to Walgreens’

       First Set of Interrogatories.

   17. On November 27, 2020, Cherokee Nation served Responses and Objections to Walmart’s

       First Set of Interrogatories.

   18. On December 2, 2020, the Distributor Defendants served their Second Set of

       Interrogatories on Cherokee Nation.

   19. Third-party discovery is open. See Amended Case Management Order, D.E. 204, ¶ 9. To

       date, Defendants have served subpoenas for documents on the third parties identified in

       Annex A below.

       To date, only one third party has made a small production (on November 27) in response

to any of the 312 subpoenas served by Defendants that are listed in Annex A, though Defendants

have had numerous meet and confer discussions with certain of these third parties. Very recently,

after certain of these discussions had advanced and certain subpoenas had been pending for over a

month, the Office of the Oklahoma Attorney General contacted defense counsel to assert that they

are representing nearly all state entities, certain cities, towns and counties, and potentially


                                               4
    6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 5 of 38




additional governmental agencies, with respect to the third party subpoenas issued in this matter.

On November 25, Defendants received several near identical letters from the Attorney General’s

office asserting overarching objections to the majority of third party subpoenas listed in Annex A.

Defendants maintain that most of the Attorney General’s positions with respect to third party

discovery in this matter are procedurally and substantively improper. In light of these objections,

Defendants are in the process of scheduling additional meet and confers with these third parties,

now to involve the Attorney General’s office representatives. The Defendants intend to participate

in good faith, but may need to present certain issues to the Court if the parties cannot agree.

      B.      Discovery Produced to Date

           Cherokee Nation’s Position: The chart below identifies the number of case-specific

documents each party has produced to date in this litigation:

                   Party                                     Number of documents

                   Cherokee Nation                           439

                   ABDC                                      44

                   Cardinal Health                           6,151

                   McKesson3                                 47



           In addition to the documents identified on the chart, Walgreens responded, in part, to four

of Cherokee Nation’s document requests by citing Bates numbers of responsive documents

Walgreens previously produced in the MDL. Walmart responded in the same manner to two of

Cherokee Nation’s document requests. Likewise, in responding to document requests all




3
  Although McKesson and ABDC have produced less than 50 documents specific to this case,
these include spreadsheets of certain data that Cherokee Nation requested.
                                                 5
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 6 of 38




Defendants have made general reference to millions of pages of productions from the MDL, albeit

without referencing any particular documents or Bates ranges.

        Defendants’ Position: Defendants have produced millions of documents in this action,

including many documents relevant to this matter produced in In Re National Prescription Opiate

multidistrict litigation pending in the U.S. District Court for the Northern District of Ohio

(“MDL”).      Plaintiff’s chart of “case-specific documents” available to Cherokee Nation is,

therefore, inaccurate. Distributor Defendants have produced transactional and other data regarding

customers within the fourteen counties comprising the Cherokee Nation jurisdictional area,

including spreadsheets with a significant amount of data that Cherokee Nation requested, and logs

or indexes of their document productions. Walgreens responded, in part, to four of Cherokee

Nation’s document requests by citing Bates numbers of responsive documents Walgreens

previously produced in the MDL. Walmart responded in the same manner to two of Cherokee

Nation’s document requests.

        On November 21, 2020, Cherokee Nation made its first production of documents in this

case, consisting of 439 documents.

   C.        Meet and Confer Process

        Starting in late October the parties have conferred concerning the scope of relevant

discovery for approximately 4.5 hours over four telephone calls and through written

correspondence. The parties have not resolved their disputes over these issues outlined below.

        1.      Preliminary Statements about the Status and Scope of Discovery

        Cherokee Nation’s Position: This case was remanded from the MDL as the “tribal track”

bellwether case. The JPML remanded the case as part of what the MDL court described as a

coordinated “hub and spoke” model of the national opioid litigation. This model contemplated that


                                                6
 6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 7 of 38




certain national discovery would occur in the MDL, and that case-specific discovery and trials

would occur in the transferor jurisdictions of the remanded cases. The MDL court has spent nearly

three years dealing with disputes about the appropriate “scope” of discovery in cases brought by

government entities against opioid distributors and retail pharmacies. For example, the MDL court

has issued rulings on topics such as the relevant time period of discovery and the geographic area.

In conferring with Defendants on discovery issues, Cherokee Nation’s position has been that if the

MDL court (or the MDL Special Master) has entered a ruling on a dispute about the “scope” of

relevant discovery, then there is no reason to re-litigate the same issue here. Instead, the MDL

ruling should be applied to corresponding discovery issues in this case, unless the parties agree

otherwise. Cherokee Nation’s positions below are consistent with the discovery rulings on

corresponding issues in the MDL. Defendants argue otherwise, but they appear to be relying on a

discovery ruling the court revised.

        Finally, Defendants continue to mention “millions of documents” they produced into the

MDL document repository. Such documents include every document Defendants have produced

in any opioid litigation nationwide, perhaps hundreds of millions of pages from dozens of different

cases brought by states, cities, and counties, as well as documents Defendants produced to state or

federal investigators during numerous investigations into their misconduct over the years. It is

indeed possible some of these documents are relevant to this case. If any such documents are

responsive to Cherokee Nation’s pending document requests or interrogatories, Defendants should

simply identify them. The documents do not need to be produced again. But merely referencing

the existence of millions of documents is not helpful and does not discharge Defendants’ discovery

responsibilities.




                                                7
 6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 8 of 38




       Defendants’ Preliminary Statement: As noted in the joint status report filed on October

21, 2020 (D.E. 206), Defendants continue to be concerned about the imbalance of discovery and

the ability to meet the fact discovery deadline in light of Plaintiff’s delayed and minimal document

productions to date. As the Court is aware, Plaintiff has had access to millions of Defendants’

documents and hundreds of transcripts of depositions and witness interviews of Defendants’

witnesses for months. See Joint Status Report, p. 4 (D.E. 206). Distributor Defendants have also

provided detailed logs or indexes about their productions and produced substantial information

relating to shipments and customers of prescription opioids in the Cherokee Nation jurisdictional

area. By contrast, Plaintiff made its first production of documents just over two weeks ago, and

produced only 439 documents. In other opioid cases involving similarly expansive claims and

allegations as those at issue here, plaintiffs have had to produce many thousands of documents

across a wide array of government functions and custodians.

       When this case was remanded from the MDL, the JPML did not indicate that this Court

would in any way be bound by the MDL court’s rulings on discovery issues in cases involving

different plaintiffs, different defendants, different claims, and different governing law. While the

MDL court’s discovery rulings may at times be instructive, Defendants’ position is that this Court

should resolve discovery disputes in the context of the needs of this case rather than merely import

all of the MDL rulings as Cherokee Nation suggests. This is the approach that other courts have

taken with respect to other opioid cases remanded from the MDL. Though this Court should not

be bound by the MDL court’s rulings, Cherokee Nation is entitled to take the position that there is

no need to re-litigate discovery issues previously resolved in the MDL. But Cherokee Nation must

be consistent and it cannot argue—as detailed further below—that a few cherry picked MDL

rulings resolve certain discovery issues while it seeks to re-litigate MDL rulings that contradict its


                                                  8
 6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 9 of 38




position on other issues. As discussed below, MDL rulings support Distributor Defendants’

position regarding issues that Plaintiff raises in this report as they pertain to those Defendants.

       Finally, Defendants note that, to the extent any party has a dispute regarding discovery, the

proper way to present that dispute for decision by this Court is through motion and not via status

reports. See Joint Status Report, p. 10 (D.E. 120) (“A joint status report is not the proper vehicle

for raising, or responding to, substantive legal arguments on the merits of forthcoming motions to

dismiss. Defendants reserve the right to brief these issues at a later time.”) (quoting Defendants’

position).

       2.      Relevant Opioid Products

       Cherokee Nation’s Position: Cherokee Nation’s discovery requests seek certain categories

of Defendants’ documents and communications concerning opioids. Defendants do not dispute

that the term “opioids” includes commonly abused opioid products such as codeine, but they

nevertheless resist discovery into their practices and data concerning codeine and various other

opioids by claiming it would be overly burdensome to look for such documents. Defendants’

position should be rejected for numerous reasons.

       First, on the question of relevance, all commonly-abused opioids are clearly relevant.

Although certain notorious “Schedule II” opioid products like fentanyl or high-dose OxyContin

are among the strongest and the most deadly products, they are not necessarily the most widely

abused in every geographic area. Less potent opioids in Schedule III through Schedule V—such

as certain codeine-related products—are also highly important to this case. There is no basis to

exclude them based on relevance.

       Second, Plaintiff’s Amended Complaint is not limited to only Schedule II opioids. Rather,

the complaint puts at issue all opioids as defined by federal law, including codeine. See, e.g., Am.


                                                  9
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 10 of 38




Compl. at ¶¶ 30–31, D.E. 136 (April 10, 2020) (defining “opioids” broadly to “include all drugs

derived in whole or in part from the opium poppy—natural, synthetic, and semi-synthetic

opioids”). Likewise, the Plaintiff’s discovery requests define “opioids” by reference to definition

set forth by the Controlled Substances Act, 21 U.S.C. § 802, which includes codeine and other

opioid products.

       Third, the Pharmacy Defendants’ relevant legal duties under federal regulations are not

limited to only Schedule II opioids. Indeed, numerous federal cases have found that legal duties

concerning controlled substances are relevant and applicable in opioid lawsuits. See, e.g., 21

C.F.R. § 1306.04(a) (imposing responsibilities on pharmacists for the proper dispensing of all

controlled substances without regarding for the schedule).4

       Fourth, Pharmacy Defendants themselves have sought third-party discovery of non-

Schedule II opioids—and even discovery of non-opioid drugs. See, e.g., Walmart subpoena to

Indian Health Service, D.E. 234-1 (seeking discovery of “Illicit Drugs,” which Walmart defined

broadly to include all Schedules for all drugs: “any scheduled drug as defined in 21 U.S.C. § 812

that was illegally manufactured, obtained, diverted, or used.”); Walgreens subpoenas to 21

Oklahoma Drug Courts, D.E. 214-1–228-1, D.E. 233-1, D.E. 235-1–239-1 (seeking discovery of

“Illicit Drugs,” which under Walgreens’ definition would include all Schedules for all drugs: “any

Schedule I drug, as well as any drug monitored by the DEA” (emphasis added)).




4
  See, e.g., In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 3917575, at *7–9
(N.D. Ohio Aug. 19, 2019) (finding that distributors of controlled substances have legal duties
under the Controlled Substances Act, 21 U.S.C. §§ to identify, investigate, decline to ship, and
report suspicious orders of controlled substances); In re Na’'l Prescription Opiate Litig., No. 1:17-
MD-2804, 2020 WL 5642173, at *2 (N.D. Ohio Sept. 22, 2020) (“The Court overruled the
Pharmacy Defendants’ principal contention, and the Court reaffirms its conclusion here: ‘all
registrants [including pharmacies] have an affirmative obligation to protect not only against
diversion via theft but also other forms of diversion more broadly.’”).
                                                 10
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 11 of 38




       Fifth, half of the Defendants in this case—McKesson, Cardinal, and ABDC—agree that

opioids such as codeine are within the scope of discovery regardless of whether they are classified

Schedule II opioids. The Distributor Defendants have agreed to produce discovery relating to the

opioid products Cherokee Nation has requested, including codeine products.

       Sixth, the Pharmacy Defendants were ordered to produce data and documents about

numerous non-Schedule II drugs in the MDL including benzodiazepines and muscle relaxers

(which are Schedule IV and some are not even scheduled).

       Pharmacy Defendants nevertheless maintain that discovery should be strictly limited to

only eight specific Schedule II opioid products. Cherokee Nation is not aware of any MDL order

holding that non-Schedule II opioids are irrelevant in a case in which Pharmacies’ dispensing

practices are at issue. As mentioned above, in 2020 the MDL ordered Defendants’ to produce data

regarding numerous Schedule IV controlled substances. See also Discovery Ruling No. 3 at 6 n.2,

In Re: National Prescription Opiate Litigation, D.E. 762 (“Given some apparent confusion by a

few defendants, the Special Master makes clear that this ruling includes discovery related to

Schedule II drugs during earlier periods of time when they were listed as Schedule III drugs (e.g.

hydrocodone combination products).”).

       And regardless, as the MDL has recognized, the scope of discovery may change based on

the specific facts of the case. During the parties’ meet and confers, Cherokee Nation has explained

to Defendants that codeine-related products, regardless of Schedule, are relevant to this case

because of the high prevalence of abuse of such products among Native Americans. The National

Institute on Drug Abuse of the United States Department of Health and Human Services has also

held that non-Schedule II codeine products are harmful and widely abused. For example, the

agency wrote that “[d]rinking promethazine-codeine cough syrup mixed with soda (a combination


                                                11
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 12 of 38




called syrup, sizzurp, purple drank, barre, or lean) was referenced frequently in some popular

music beginning in the late 1990s and has become increasingly popular among youth in several

areas of the country.” See DrugFacts, Cough and Cold Medicine Abuse, NATION INSTITUTE OF

DRUG             ABUSE           (May          2014),          www.drugabuse.gov/sites/default/files

/drugfacts_cough_cold_meds.pdf. (warning that “when abused, promethazine-codeine cough

syrup presents a high risk of fatal overdose due to its effect of depressing the central nervous

system, which can slow or stop the heart and lungs. Mixing with alcohol greatly increases this

risk.”).

           Moreover, Defendants have previously argued that all opioid products are relevant to this

case—regardless of Schedule. In connection with the motion practice over whether there was

federal jurisdiction, Defendants relied on non-Schedule II opioids as part of the argument in favor

of McKesson’s removal. See In Re: National Prescription Opiate Litigation, MDL No. 2804, ECF

No. 1052 (Oct. 28, 2018). McKesson’s brief informed the MDL court about volumes of non-

Schedule II opioid distributions and argued that:

                  [the] ARCOS data [cited by Cherokee Nation] does not include
                  numerous prescription opioid products that are within the scope
                  of the [Cherokee] Nation’s claims, such as Tramadol,
                  propoxyphene, and others. See Compl., ¶ 29 (defining the
                  ‘opioid[s]’ put at issue by the Nation’s claims as ‘all drugs derived
                  in whole or in part from the opium poppy’). McKesson distributed
                  a large number of dosage units for these prescription opioid products
                  to federal government facilities in the Cherokee Nation’s counties,
                  and the Nation’s calculation ignores those opioid distributions.

Id. Thus, in opposing remand to state court McKesson argued that the MDL court needed to

consider non-Schedule II opioids (like Tramadol, codeine, and others). Therefore, having relied

on data regarding all opioids—including all Schedules—to argue for federal jurisdiction,

Defendants cannot credibly argue that non-Schedule II opioids are beyond the scope of discovery.


                                                   12
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 13 of 38




       Distributor Defendants’ Position: The distribution data produced by the Distributor

Defendants in this litigation is not limited with respect to particular medications and does not omit

any opioid medications. As noted in Plaintiff’s statement, the Distributor Defendants have agreed

to produce discovery relating to the opioid products Cherokee Nation has requested. There seems

to be no dispute between Plaintiff and the Distributor Defendants with respect to this issue.

       Pharmacy Defendants’ Position: This issue is not yet ripe. The parties have engaged in a

series of fruitful discussions and have been very close to coming to an agreeable compromise. As

part of those discussions, Plaintiff agreed that the relevant opioids would be the same eight

Schedule II opioids at issue in the MDL with one exception: it sought to replace one MDL

Schedule II opioid (tapentadol) with many different codeine products. While the Pharmacy

Defendants agreed to codeine products that were—like the MDL opioids—Schedule II

medications, Plaintiff insists on including all schedules of codeine products—an overbroad

position that would implicate products like Tylenol with codeine (Schedule III) or Robitussin AC

(Schedule V). The MDL Court has explained that the drugs at the root of the alleged “opioid crisis”

are Schedule II drugs, not drugs such as Tylenol with codeine. Discovery Ruling No. 2, In Re:

National Prescription Opiate Litigation, Case: 1:17-md-02804-DAP, Document 693 at 2-3.

       Plaintiff’s current request to now include all “opioid and opioid-related products as defined

under the Controlled Substances Act” would be an enormous departure from the scope of relevant

medications at issue in the MDL and many other state cases, and would create enormous

inefficiencies with respect to the Pharmacy Defendants’ ability to collect and produce data. The

Pharmacy Defendants seek only to be consistent with the scope of medications at issue in the MDL

and other opioid-related cases and never joined the filing that Plaintiff now erroneously attributes

to all Defendants. As noted, the MDL court already has ruled that medications like Tylenol with


                                                 13
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 14 of 38




codeine are “clearly peripheral” and “barely relevant to plaintiffs’ claims.” Id. at 3 (denying

plaintiffs’ request for production of non-Schedule II medications).

       While the Pharmacy Defendants remain willing to add Schedule II codeine products to the

list of relevant opioids, Plaintiff’s new demand of all schedules of all opioid and opioid-related

products is unreasonable. No opioid-related case to date has permitted such expansive and

irrelevant discovery. Broadening the scope here would create enormous inefficiencies and delay

and is not proportional to the needs of the case. It would, for example, require the re-review of all

documents previously reviewed in other opioid litigation and made available to Plaintiff in this

case to determine relevancy in light of the additional medications requested.

       3.      Relevant Geographic Scope

       Cherokee Nation’s Position: The relevant geographic area for discovery should be the

Cherokee Nation and surrounding counties. This includes the 14 counties in Northeastern

Oklahoma of Cherokee Nation’s reservation, plus the 7 surrounding Oklahoma counties of

Pawnee, Payne, Creek, Okmulgee, Pittsburg, Haskell, and Le Flore; and 9 counties next to

Cherokee Nation in surrounding states: McDonald, Newton, Jasper, Benton, Washington,

Crawford, Sebastian, Labette, and Montgomery.

       The rationale for the geographic scope is that controlled substances travel. Prohibiting

Plaintiff from discovering information about the activities of pharmacies located outside Cherokee

Nation (and distributing activities to these pharmacies) would exclude, for example, the nearby

pharmacies that dispense opioids that flood the Cherokee Nation. Many of them are only a matter

of miles away from Cherokee Nation. Notably, in opposing motions to dismiss in this case,

Defendants argued it was arbitrary to assume that pharmacy locations serve only customers within

a close geographic proximity; meaning the Defendants have effectively conceded Cherokee

Nation’s position regarding the relevance of data from pharmacies located in bordering counties.
                                               14
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 15 of 38




Additionally, this geographic scope is necessary to derive valid statistics showing how patterns of

opioid transactions may differ across locations, which is relevant to establishing what the

defendants knew about the potential diversion of controlled substances.

       Moreover, the issue of the relevant geographic scope of distribution and dispensing data

was litigated extensively in the MDL through briefs, hearings, and multiple orders. The MDL has

“repeatedly” recognized that “certain evidence from beyond the plaintiff jurisdictions is relevant

to their claims.” Order at 2, Case: 1:17-md-02804-DAP, D.E. 3389 (July 21, 2020) (citing rulings).

There is no reason to depart from the principles established in the MDL concerning the appropriate

scope of geographic discovery in a case similar to this one.

       The MDL, for example, ordered Pharmacy Defendants to produce transactional dispensing

data for the entire state of Ohio (88 counties) in a case brought by two counties in northern Ohio.

See Order at 3, In Re: National Prescription Opiate Litigation, MDL 2804, D.E. 3341 (June 17,

2020) (holding that “transactional dispensing data for Ohio is likewise relevant and proportional

to the needs of Track Three.”). This involved producing data for over 500 of Defendants’ pharmacy

locations. The MDL court also ordered Walmart, CVS, and Walgreens to produce distribution

data in their role as opioid distributors for the entire state of Ohio. Order Regarding Geographic

Scope of Discovery at 7, 11, D.E. 3371 (July 8, 2020) (requiring the production of distribution

data for the state of Ohio in response to plaintiffs’ request for production no. 4 and restating that

the Court found that “dispensing data for Ohio is likewise relevant and proportional to the needs

of Track Three”).

       Similarly, in a different MDL case brought by a West Virginia county and city, the MDL

court ordered some of the same Defendants here to produce transactional distribution data from an

entire three-state area—all of West Virginia, Kentucky, and Ohio. See Order Regarding Track Two


                                                 15
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 16 of 38




Cases at 5, D.E. 2950 (Nov. 22, 2019) (“The Court concludes the appropriate geographic scope of

discovery of transactional data should be for the states of Ohio, West Virginia, and Kentucky.”).5

       To try to distinguish Judge Polster’s discovery orders, Pharmacy Defendants rely on a New

York trial court order (applying New York state civil procedure) in a case brought by two county

governments, Nassau and Suffolk Counties. See Decision and Order, In re: Opioid Litigation,

Index No. 400000/2017, D.E. 3388 (Jan. 28, 2020). Defendants claim the judge “ruled” that the

geographic scope of certain discovery should be limited to the plaintiffs’ county-specific

jurisdiction. So far as it appears, however, the geographic scope in that case was actually framed

by an agreement, not a ruling. The plaintiffs did not seek statewide discovery of pharmacy data.

       Regardless, the New York county case is not comparable. Cherokee Nation’s discovery

request is proportional to this case. In terms of burden, there were approximately 185 of

Defendants’ pharmacy locations in those two New York counties, according to DEA data. In this

case there are about 194 of Defendants’ Pharmacy locations in the relevant counties in Oklahoma,

Arkansas, Missouri, and Kansas combined. The burden is not materially different.

       There is also a much stronger argument for a broader geographic scope in this case. The

population density in Nassau County, New York, is about 4,700 people living per square mile,

which is extremely dense. By comparison, in Eastern Oklahoma along the Arkansas border, the

population density is about 50 people living per square mile (8000% less). This means fewer




5
  See also Cardinal Letter to Plaintiffs dated Dec. 13, 2019, Exhibit to Plaintiffs’ Motion to Compel
Discovery, Huntington v. AmerisourceBergen Drug Corp., Case 3:17-cv-01362, D.E. 140-2 (Jan.
24, 2020) (“Cardinal Health will also be producing transactional data for West Virginia, Kentucky,
and Ohio consistent with Judge Polster’s order, and expects to do so by years’ end.”); ABDC’s
Response to Plaintiffs’ Motion to Compel, Huntington v. AmerisourceBergen Drug Corp., Case
3:17-cv-01362, D.E. 193 (Mar. 4, 2020) (stating that “ABDC produced transactional data for West
Virginia from 2002 through 2018 and Ohio from 2007 through 2017 [and] Kentucky from 2010
through November 30, 2018.”).
                                                 16
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 17 of 38




pharmacies per square mile, and people may drive farther. Most of the relevant pharmacy locations

in Arkansas, for example, are within about 25 miles from Cherokee Nation. And some are only a

few miles away (including some located in what the United States Census Bureau has designated

as the “Fort Smith Metropolitan Statistical Area,” which is a five-county area including three

Western Arkansas counties and part of Cherokee Nation). In sum, as the MDL court recognized,

there is no reason to arbitrarily cut-off discovery of Defendants’ activities at the border of a

plaintiff’s jurisdiction. Rather, “evidence from beyond the plaintiff jurisdictions is relevant to their

claims.” This is even confirmed by Defendants’ own geographically expansive third party

discovery requests, whose scope is broader than what Defendants are asking this Court to impose

on Plaintiff.6

        Distributor Defendants’ Position: The relevant geographic scope for discovery from the

Distributor Defendants in this case should be limited to the 14 counties containing Cherokee

Nation’s jurisdictional area, in accordance with the allegations in the Amended Complaint and the

rulings in the MDL.



6
  See, e.g., Cardinal subpoena to Oklahoma Board of Medical Licensure and Supervision (no
docket number) (seeking discovery for the entire state of Oklahoma relating to opioid diversion);
Walgreens subpoena to Oklahoma Bureau of Narcotics, D.E. 205-1 (seeking discovery without
geographic limitation of “[a]ll Documents reflecting or relating to Your registering and discipline
of registrants on a summary basis by year.”); Walmart subpoena to Indian Health Services, D.E.
234-1 (seeking discovery without geographic limitation of documents relating to opioid abuse). It
is also necessary to point out that the Pharmacy Defendants’ argument regarding geographic scope
is filled with inaccurate statements. The Sixth Circuit did not reverse the MDL court’s ruling on
national dispensing; rather, it stayed the ruling and eventually decided the issue was moot. The
New York court’s order did not reject the plaintiffs’ requests for statewide discovery; the plaintiffs
request was limited to several counties. They claim Cherokee Nation “has no way of determining
whether its members use pharmacies that fall outside of the borders of the reservation”; however,
Cherokee Nation actually informed Defendants that the exact opposite is true. They also claim that
this case is unique because Cherokee Nation has “overlapping jurisdiction with other
governments”—failing to acknowledge that cities, counties, states, and the federal government, all
of which have brought actions against these defendants, also have aspects of overlapping
jurisdiction.
                                                  17
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 18 of 38




       Plaintiff alleges that Cherokee Nation “is a sovereign Indian nation that occupies all or part

of 14 Counties in Northeast Oklahoma,” an area it defines as the “14 Counties” and the “Cherokee

Nation Jurisdictional Area.” Am. Compl. ¶ 17, n.11. Plaintiff’s principal claim against Distributor

Defendants is that they allegedly “flooded” these 14 Counties “with opioid pills” and that this

alleged “oversupply” of opioids purportedly contributed to an opioid crisis or epidemic in

Cherokee Nation. E.g., id. ¶¶ 7, 33. Based on this claim, Plaintiff seeks damages and other relief

for the alleged injuries that Cherokee Nation has purportedly suffered, including “expenses

Cherokee Nation has incurred or will incur” and “increased costs to Cherokee Nation’s healthcare,

criminal justice, social services, welfare, and education systems” in relation to the opioid crisis.

E.g., id. at 82 (Prayer for Relief). Based on Plaintiff’s own allegations, discovery beyond the 14

Counties, including areas outside the State of Oklahoma, is either irrelevant or not proportional to

the needs of the case.

       The MDL rulings Plaintiff cites did not require Distributor Defendants to provide discovery

beyond the two counties at issue in that case. Contrary to Plaintiff’s suggestion, the MDL court

limited the geographic scope of discovery regarding “decentralized, customer-specific materials,

such as sales call notes and transactional data”—including distribution and shipping data from

Distributor Defendants—to only the two counties that brought the case. See In Re: National

Prescription Opiate Litigation, MDL No. 2804, Order at 2–4, D.E. 762 (July 17, 2018). To the

extent MDL rulings expanded the geographic scope of discovery beyond the counties at issue, it

did so with respect to dispensing data from pharmacy defendants and “with one eye toward future

bellwether cases and also State-court litigation—in other words, with ensuring plaintiffs and

defendants begin now with discovery for other cases that have a fair chance of going to trial.” Id.

at 3; see In Re: National Prescription Opiate Litigation, MDL No. 2804, Order at 3, D.E. 3341


                                                18
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 19 of 38




(June 17, 2020) (ordering the production of “transactional dispensing data” in a case involving

only pharmacy defendants); Order Regarding Track Two Cases at 5, D.E. 2950 (ordering

production of transactional data with respect to Pharmacy defendants). These rulings do not

support extending the geographic scope of discovery from Distributor Defendants in this case.

       Pharmacy Defendants’ Position: This issue is not yet ripe. Plaintiff’s proposal is

unnecessarily broad, exceedingly burdensome, and would greatly complicate discovery in this

case. To start, Plaintiff’s claims relate to prescription opioids that the Pharmacy Defendants

distributed to and dispensed within the borders of Cherokee Nation. What the Pharmacy

Defendants distributed to and dispensed anywhere outside the borders of Cherokee Nation is not

relevant. Moreover, Plaintiff mischaracterizes the MDL rulings, which ordered statewide

discovery for only limited topics that were more data-focused and likely available in centralized

repositories (i.e., transactional distribution and dispensing data). The majority of discovery in the

MDL was limited geographically to the plaintiffs’ jurisdictions in light of the significant burden

associated with a broader scope, including, for example, collecting documents and hard copy files

from pharmacies and custodians spread across multiple states. Additionally, Plaintiff’s proposal

would significantly expand third-party discovery to local government agencies in three additional

states. Such an expansion is not warranted under the circumstances.

       The Pharmacy Defendants’ position is that Cherokee Nation has sovereignty over only the

fee and trust land it identified in its interrogatory responses, and so the relevant geographic scope

should include, at most, Cherokee County, Adair County, Sequoyah County, Delaware County,

and possibly Mayes and Craig Counties. This proposal is consistent with other courts’ rulings in

similar opioid cases in New York and Massachusetts that have limited the geographic scope of

discovery to the area immediately encompassing plaintiffs’ jurisdictions and rejected plaintiffs’


                                                 19
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 20 of 38




requests to expand discovery to encompass an entire state. No court has compelled a pharmacy

defendant to produce discovery from pharmacies across State lines.

       The MDL Court initially ruled that the pharmacies would have to produce dispensing data

on a national scale. But that ruling was reversed by the Sixth Circuit. On remand, the MDL Court

limited the scope to the State of Ohio. Both of those rulings had more to do with a desire to create

efficiencies in the MDL, and less to do with a relevancy determination. Even if the MDL’s ruling

on geographic scope were based on relevancy, Cherokee Nation is not like a county or

municipality. It has overlapping jurisdiction with other governments. Its request for discovery from

a wide swath of land in northeastern Oklahoma will already sweep in sensitive health information

about numerous non-Native Americans that is irrelevant to this case. That concern is exacerbated

by moving outside of the Cherokee Nation’s boundaries.

       The Cherokee Nation has informed the pharmacy defendants that it has no way of

determining whether its members use pharmacies that fall outside of the borders of the reservation,

let alone pharmacies in other States. That kind of fishing expedition, without any good faith basis,

should not be permitted.

       5.      Temporal Scope for Discovery

       Cherokee Nation’s Position: The relevant discovery period in this case should be basically

consistent with what was ordered in the MDL, as there is no reason to re-litigate these rulings. For

the start-date, Cherokee Nation believes Defendants should be ordered to produce certain

discovery back to January 1, 1996, consistent with the MDL ruling that “distributor defendants

shall produce transactional data and Suspicious Order Reports with a cut-off date of January 1,

1996.” See MDL Discovery Ruling No. 2 at 11, In Re: National Prescription Opiate Litigation,

MDL 2804, D.E. 693 (June 30, 2018). The same 1996 start date also applied to distribution

activities of the Pharmacy Defendants, as stated in a subsequent MDL ruling:
                                                20
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 21 of 38




       [T]the pharmacies argue their discovery obligations should be more limited
       because, unlike the distributor defendants, they distributed opioids only to their
       own retail stores. The Special Master rejects this argument. The distribution
       function of a national retail pharmacy implicates exactly the same anti-diversion
       obligations as any other distributor defendant. . . . Accordingly, the Special Master
       declines to impose different discovery obligations on the pharmacy defendants than
       on the other distributor defendants.

MDL Discovery Ruling No. 3 at 7-8, D.E. 762 (July 17, 2018).

       Additionally, Cherokee Nation has requested the Pharmacy Defendants produce pharmacy

dispensing data back to 2006, which is also consistent with MDL rulings. See Order on

Reconsideration Regarding Scope of Discovery at 4, In Re: National Prescription Opiate

Litigation, D.E. 3055 (holding that the temporal scope for pharmacy dispensing data should be

from 2006 forward).

       Although Plaintiff is not aware of any specific ruling by the MDL court regarding the

appropriate start date for relevant documents from the “custodial productions” from Defendants’

witnesses, Plaintiff believes Defendants should produce responsive company documents, emails,

memos, etc., from their witnesses’ custodial files going back to 1996 (provided such files can be

located after a reasonable search). If no such documents can be located, then Defendants should

simply look for responsive documents from their relevant employees for as far back as they exist.

In sum, contrary to the argument of some Defendants, there is no basis for a blanket cut-off date

of 2006 of witnesses’ documents. This is especially true given the MDL rulings that find certain

company documents from 1996 to be potentially highly relevant.

       Also, the Defendants themselves have sought discovery of documents going back to 1996

through numerous third-party subpoenas served upon Oklahoma government entities. As just a

few examples, Walgreen’s subpoena to the Oklahoma Bureau of Narcotics (D.E. 205-1) requires

the agency to produce “annual reports from 1996 to the present.” Cardinal’s subpoena to


                                                21
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 22 of 38




Oklahoma Board of Medical Licensure and Supervision (no docket number) seeks discovery of

“Documents from 1996 to present regarding the Oklahoma Board of Medical Licensure and

Supervision’s policy entitled ‘Use of Controlled Substances for the Treatment of Pain.’”

McKesson’s subpoena to Adair County Sheriff (D.E. 232-1) requests “annual reports from 1996

to the present.” Defendants cannot credibly argue that pre-2006 documents are “irrelevant” when

they themselves are subpoenaing discovery back to 1996.

       For the end-date of discovery collection, Cherokee Nation has proposed an end-date of

April 4, 2020, the date Cherokee Nation filed its Amended Complaint. This will maintain

consistency with what was done in the MDL See, e.g., Order Regarding Temporal Scope of

Discovery at 1–3, In Re: National Prescription Opiate Litigation, Case: 1:17-md-02804-DAP,

D.E. 3399 (July 29, 2020) (ordering an end date of May 27, 2020—which is the date MDL Track

3 plaintiffs filed their amended complaint—for certain discovery relating to dispensing claims).

The 2020 end date is also consistent with the temporal scope of discovery that Defendants are

seeking in this case. See, e.g., Walmart subpoena to Indian Health Services, D.E. 234-1 (served

Nov. 10, 2020) (seeking discovery through 2020).7

       Finally, Plaintiff has advised Defendants during the conference process that if Defendants

can provide a reasonable explanation why it would be disproportionately burdensome to update

the document collection of certain witnesses whose custodial files were previously collected in

2018-2019 (in connection with the MDL), then the parties can likely reach an agreement for an

earlier cut-off date. But there is no reason for a blanket cut-off. Certainly for any “new” defense




7
  Some Defendants contend MDL Discovery Ruling No. 2 imposed an end date of 2018 for
discovery. On its face, however, that ruling provides no such end date. Rather, it discusses only
the begin date for discovery. See Discovery Ruling No. 2 at 11, In Re: National Prescription
Opiate Litigation, Case: 1:17-md-02804-DAP, D.E. 693 (June 30, 2018)
                                                22
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 23 of 38




witnesses/custodians whose electronic files have never been previously collected, there is no

logical reason to impose a 2018 cut-off date even though Plaintiff filed its operative complaint in

April 2020 (after the case was effectively stayed for nearly 3 years).

       Distributor Defendants’ Position: The Distributor Defendants have already made, and will

continue to make, productions consistent with the MDL rulings and with Plaintiff’s requested start

dates. Consistent with the MDL rulings, Distributor Defendants have produced or will produce

available transactional data (to the extent it exists) from January 1, 1996, through 2018, the ending

time frame for MDL productions. See MDL No. 2804, Order at 11, D.E. 693. They also have

produced and will produce responsive documents from 2006 to 2018. Id. The MDL order Plaintiff

cites does not pertain to information by Distributor Defendants. Collecting and producing

additional documents through 2020 would be unduly burdensome to those Defendants and would

not be proportional to the needs of the case.

       Pharmacy Defendants’ Position: This issue is not yet ripe for the Court’s involvement.

The parties have engaged in a series of fruitful discussions and are very close to coming to an

agreeable compromise. In fact, the Pharmacy Defendants are not opposed to Plaintiff’s request for

a start date of January 1, 2006, for transactional dispensing data to the extent such data is

reasonably accessible and have been open to discussing Plaintiff’s demand for an even earlier

January 1, 1996, start date for transactional distribution data. But Plaintiff has not yet provided

any justification for seeking discovery from the Pharmacy Defendants dating back until 1996 while

Plaintiff refuses to provide discovery dating back to 1996 and instead identifies the “relevant

period” for discovery as starting in 2006.

       The Pharmacy Defendants proposed an end date for dispensing data of January 2018

because that is when Cherokee Nation asserted its dispensing claims against the Pharmacy


                                                 23
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 24 of 38




Defendants in state court. This proposal is in line with rulings in other courts. In Track 3 of the

MDL, for example, the court ordered dispensing-related discovery to be produced only through

the date on which plaintiffs amended their complaints to assert dispensing claims, and even then,

limited that order to only certain, discrete categories of dispensing-related discovery. For the vast

majority of dispensing-related discovery, the court ordered a time period that ends more than two

years before the Track 3 plaintiffs amended their complaints to add dispensing claims. Since

Plaintiff asserted its dispensing claims against the Pharmacy Defendants in January 2018—well

before it amended its complaint in April 2020 to add distribution claims—there is no reason to tie

temporal scope to the later date.

       With regard to Plaintiff’s distribution-related claims, the Pharmacy Defendants have

agreed to produce information up to the date on which they ceased distributing the relevant

prescription opioids—a natural end point.

       For custodial productions, the Pharmacy Defendants have already collected ESI from many

employees in connection with other opioids cases and should not be forced to perform another

collection to gather any additional ESI subsequent to the date of the completed collection activity.

       5.      Document Custodians

       Cherokee Nation’s Position: While the parties are still conferring on issues related to the

relevant custodians in this case, it is likely the parties will seek guidance from the Court on this

issue at the status conference. Cherokee Nation has identified 18 individuals as the custodians

likely to have discoverable documents. Cherokee Nation has collected documents from these

individuals and is in the process of reviewing it for production in response to Defendants’

document requests. In addition to these 18 witnesses, Defendants have identified an additional 69

custodians for which they ask Cherokee Nation to collect documents. Cherokee Nation is in the

process of identifying which of these witnesses are likely to have relevant documents and will
                                              24
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 25 of 38




likely agree to search many of them based on Defendants’ request. Cherokee Nation has also

recently received proposals from Defendants regarding their custodians.

        Cherokee Nation’s position is that there should be some degree of parity surrounding the

number and identity of witnesses/employees the parties agree to search as their respective

custodians. For example, to the extent Defendants have identified as relevant custodians, for

example, the current and former Principle Chief of Cherokee Nation and current and former

Attorneys General of Cherokee Nation—as well as each individual who has held certain job titles

for a period going back nearly 20 years—Defendants should be prepared to search people in

equivalently high positions in their companies, and for similar time ranges. Likewise, Defendants

should be prepared to search the electronically stored information of a sufficient number of local

custodians who worked at the relevant distribution centers, field offices, and pharmacies serving

the relevant geographic area.

        Defendants’ Position: The issue of document custodians is premature for discussion at the

status conference because the parties have not met and conferred on this issue. That process should

proceed first so the parties can attempt to narrow or eliminate any disputes on this issue. However,

to provide some further context, in response to the Cherokee Nation’s initial proposed list of

document custodians, on November 11, 2020, Distributor Defendants provided Cherokee Nation

a list of additional custodians derived largely from persons identified by Cherokee Nation in its

discovery responses as having relevant information.        To date, Distributor Defendants have

received no response from Cherokee Nation as to these additional custodians. The number of

custodians Distributor Defendants have proposed in this case is consistent with the numbers

identified in other opioid litigation.




                                                25
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 26 of 38




          Through their productions of documents in the MDL, Defendants have already provided

Cherokee Nation with hundreds of custodians with relevant information, including many senior

employees of the Defendants.         Although Cherokee Nation only recently requested the

identification of Defendants’ custodians in discovery requests it issued on November 11, 2020, to

which Defendants’ responses are due on December 11, 2020, most Defendants have already

provided Cherokee Nation with the names of additional custodians whose documents will be

collected and searched for responsive information. The parties must first discuss the issues related

to the number, identification and seniority of the custodians in meet and confer sessions and can

address the remaining disputes, if any, with the Court at the conclusion of that process.



                                            ANNEX A

            Third party                                 Date of Subpoena        Party serving the
                                                                                subpoena
    1.      Office of the Chief Medical Examiner for    October 12, 2020        ABDC
            the State of Oklahoma
    2.      Oklahoma Board of Medical Licensure         October 13, 2020        Cardinal Health, Inc.
            and Supervision
    3.      Oklahoma Board of Dentistry                 October 13, 2020        Cardinal Health, Inc.
    4.      Oklahoma State Board of Osteopathic         October 13, 2020        Cardinal Health, Inc.
            Examiners
    5.      Oklahoma Bureau of Narcotics                October 16, 2020        Walgreen Co.
    6.      Oklahoma Department of Human                October 27, 2020        ABDC
            Services
    7.      Oklahoma State Medical Association          October 28, 2020        Cardinal Health Inc.
    8.      The Oklahoma Osteopathic Association,       October 28, 2020        Cardinal Health Inc.
            Inc.
    9.      Oklahoma Hospital Association, Inc.         October 28, 2020        Cardinal Health Inc.
    10.     Oklahoma Commission on Opioid Abuse         October 28, 2020        Cardinal Health Inc.
    11.     Offices of the District Attorney Matt       October 29, 2020        Walgreen Co.
            Ballard Rogers
    12.     District Attorney Kevin D. Buchanan         October 29, 2020        Walgreen Co.
    13.     Offices of District Attorney Kevin D.       October 29, 2020        Walgreen Co.
            Buchanan
    14.     Office of Carol Iski, District Attorney     October 29, 2020        Walgreen Co.
                                                26
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 27 of 38




        Third party                                Date of Subpoena   Party serving the
                                                                      subpoena
  15.   Offices of Steve Kunzweiler, District      October 29, 2020   Walgreen Co.
        Attorney
  16.   Office of Orvil Loge, District Attorney    October 29, 2020   Walgreen Co.
  17.   Oklahoma Department of Corrections         October 29, 2020   Walgreen Co.
  18.   Oklahoma Drug Court for Adair County       October 29, 2020   Walgreen Co.
  19.   Oklahoma Drug Court for Cherokee           October 29, 2020   Walgreen Co.
        County
  20.   Oklahoma Drug Court for Craig County       October 29, 2020   Walgreen Co.
  21.   Oklahoma Drug Court for Delaware           October 29, 2020   Walgreen Co.
        County
  22.   Oklahoma Drug Court for Mayes County       October 29, 2020   Walgreen Co.
  23.   Oklahoma Drug Court for McIntosh           October 29, 2020   Walgreen Co.
        County
  24.   Oklahoma Drug Court for Muskogee           October 29, 2020   Walgreen Co.
        County
  25.   Oklahoma Drug Court of Nowata County       October 29, 2020   Walgreen Co.
  26.   Oklahoma Drug Court for Ottawa County      October 29, 2020   Walgreen Co.
  27.   Oklahoma Drug Court of Rogers County       October 29, 2020   Walgreen Co.
  28.   Oklahoma Drug Court of Sequoyah            October 29, 2020   Walgreen Co.
        County
  29.   Oklahoma Drug Court of Tulsa County        October 29, 2020   Walgreen Co.
  30.   Oklahoma Drug Court of Wagoner             October 29, 2020   Walgreen Co.
        County
  31.   Oklahoma Drug Court of Washington          October 29, 2020   Walgreen Co.
        County
  32.   Office of Jack Thorp, District Attorney,   October 29, 2020   Walgreen Co.
        District 27
  33.   Offices of District Attorney, Kenny        October 29, 2020   Walgreen Co.
        Wright, District 13
  34.   Adair County Sheriff                       October 30, 2020   McKesson
  35.   Adair Police                               October 30, 2020   McKesson
  36.   Afton Police                               October 30, 2020   McKesson
  37.   Bartlesville Police                        October 30, 2020   McKesson
  38.   Big Cabin Police                           October 30, 2020   McKesson
  39.   Bixby Police                               October 30, 2020   McKesson
  40.   Boynton Police                             October 30, 2020   McKesson
  41.   Braggs Police                              October 30, 2020   McKesson
  42.   Broken Arrow Police                        October 30, 2020   McKesson
  43.   Catoosa Police                             October 30, 2020   McKesson
  44.   Chelsea Police                             October 30, 2020   McKesson
  45.   Cherokee County Sheriff                    October 30, 2020   McKesson
  46.   Claremore Police                           October 30, 2020   McKesson
  47.   Collinsville Police                        October 30, 2020   McKesson

                                           27
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 28 of 38




        Third party                       Date of Subpoena   Party serving the
                                                             subpoena
  48.   Coweta Police                     October 30, 2020   McKesson
  49.   Craig County Sheriff              October 30, 2020   McKesson
  50.   Delaware County Sheriff           October 30, 2020   McKesson
  51.   Dewey Police                      October 30, 2020   McKesson
  52.   Disney Police                     October 30, 2020   McKesson
  53.   Eastern Shawnee Police            October 30, 2020   McKesson
  54.   Fairland Police                   October 30, 2020   McKesson
  55.   Ft. Gibson Police                 October 30, 2020   McKesson
  56.   Gans Police                       October 30, 2020   McKesson
  57.   Glenpool Police                   October 30, 2020   McKesson
  58.   Gore City Police                  October 30, 2020   McKesson
  59.    Grove Police                     October 30, 2020   McKesson
  60.   Haskell Police                    October 30, 2020   McKesson
  61.   Hulbert Police                    October 30, 2020   McKesson
  62.   Inola Police                      October 30, 2020   McKesson
  63.   Jay Police                        October 30, 2020   McKesson
  64.   Jenks Police                      October 30, 2020   McKesson
  65.   Kansas Police                     October 30, 2020   McKesson
  66.   Ketchum Police                    October 30, 2020   McKesson
  67.   Langley Police                    October 30, 2020   McKesson
  68.   Locust Grove Police               October 30, 2020   McKesson
  69.   Marble City Police                October 30, 2020   McKesson
  70.   Mayes County Sheriff              October 30, 2020   McKesson
  71.   McIntosh County Sheriff           October 30, 2020   McKesson
  72.   Miami Police                      October 30, 2020   McKesson
  73.   Moffett Police                    October 30, 2020   McKesson
  74.   Muldrow Police                    October 30, 2020   McKesson
  75.   Muskogee County Sheriff           October 30, 2020   McKesson
  76.   Muskogee Police                   October 30, 2020   McKesson
  77.   Nowata County Sheriff             October 30, 2020   McKesson
  78.   Nowata Police                     October 30, 2020   McKesson
  79.   Okay Police                       October 30, 2020   McKesson
  80.   Oologah Police                    October 30, 2020   McKesson
  81.   Ottawa County Sheriff             October 30, 2020   McKesson
  82.   Owasso Police                     October 30, 2020   McKesson
  83.   Porter Police                     October 30, 2020   McKesson
  84.   Porum Police                      October 30, 2020   McKesson
  85.   Pryor Police                      October 30, 2020   McKesson
  86.   Ramona Police                     October 30, 2020   McKesson
  87.   Rogers County Sheriff             October 30, 2020   McKesson
  88.   Roland Police                     October 30, 2020   McKesson
  89.   Salina Police                     October 30, 2020   McKesson
  90.   Sallisaw Police                   October 30, 2020   McKesson
                                    28
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 29 of 38




         Third party                              Date of Subpoena    Party serving the
                                                                      subpoena
  91.    Sand Springs Police                      October 30, 2020    McKesson
  92.    Sequoyah County Sheriff                  October 30, 2020    McKesson
  93.    Skiatook Police                          October 30, 2020    McKesson
  94.    South Coffeyville Police                 October 30, 2020    McKesson
  95.    Spavinaw Police                          October 30, 2020    McKesson
  96.    Sperry Police                            October 30, 2020    McKesson
  97.    Stillwell Police                         October 30, 2020    McKesson
  98.    Tahlequah Police                         October 30, 2020    McKesson
  99.    Tulsa County Sheriff                     October 30, 2020    McKesson
  100.   Tulsa Police                             October 30, 2020    McKesson
  101.   Vian Police                              October 30, 2020    McKesson
  102.   Vinita Police                            October 30, 2020    McKesson
  103.   Wagoner County Sheriff                   October 30, 2020    McKesson
  104.   Wagoner Police                           October 30, 2020    McKesson
  105.   Warner Police                            October 30, 2020    McKesson
  106.   Washington County Sheriff                October 30, 2020    McKesson
  107.   Webbers Falls Police                     October 30, 2020    McKesson
  108.   West Siloam Police                       October 30, 2020    McKesson
  109.   Westville Police                         October 30, 2020    McKesson
  110.   Oklahoma Drug Court for McIntosh         November 2, 2020,   Walgreen Co.
         County
  111.   Indian Health Service, U.S. Department   November 10, 2020   Wal-Mart Stores, Inc.
         of Health and Human Services
  112.   Oklahoma Drug Court for Adair County     November 12, 2020   Walgreen Co.
  113.   Oklahoma Drug Court for Cherokee         November 12, 2020   Walgreen Co.
         County
  114.   Oklahoma Drug Court for Craig County     November 12, 2020   Walgreen Co.
  115.   Oklahoma Drug Court of Tulsa County      November 12, 2020   Walgreen Co.
  116.   Oklahoma Drug Court of Wagoner           November 12, 2020   Walgreen Co.
         County
  117.   Adair Fire Department                    December 1, 2020    McKesson
  118.   Air EMS, Inc.                            December 1, 2020    McKesson
  119.   Air Evac Lifeteam – Claremore            December 1, 2020    McKesson
  120.   Bartlesville Ambulance                   December 1, 2020    McKesson
  121.   Bartlesville Fire Department             December 1, 2020    McKesson
  122.   Berryhill Fire Protection District       December 1, 2020    McKesson
  123.   Bixby Fire Department                    December 1, 2020    McKesson
  124.   Broken Arrow Fire Department EMS         December 1, 2020    McKesson
  125.   Butler Volunteer Fire Department         December 1, 2020    McKesson
  126.   Catoosa Fire Department                  December 1, 2020    McKesson
  127.   Checotah EMS                             December 1, 2020    McKesson
  128.   Cherokee Nation EMS                      December 1, 2020    McKesson
                                            29
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 30 of 38




         Third party                           Date of Subpoena   Party serving the
                                                                  subpoena
  129.   Childrens Hospital at St. Francis     December 1, 2020   McKesson
  130.   Chouteau Fire Department              December 1, 2020   McKesson
  131.   Claremore Fire Department             December 1, 2020   McKesson
  132.   Cleora Fire Department                December 1, 2020   McKesson
  133.   Collinsville Fire Department          December 1, 2020   McKesson
  134.   Collinsville Rural Fire Protection    December 1, 2020   McKesson
  135.   Commerce Fire Department              December 1, 2020   McKesson
  136.   Cookson Volunteer Fire Dept.          December 1, 2020   McKesson
  137.   Copan Fire Department                 December 1, 2020   McKesson
  138.   Coweta Fire Department EMS            December 1, 2020   McKesson
  139.   Cowskin Fire Department               December 1, 2020   McKesson
  140.   Dewey Volunteer Fire Department       December 1, 2020   McKesson
  141.   EMSA-East Division                    December 1, 2020   McKesson
  142.   Eucha Volunteer Fire District         December 1, 2020   McKesson
  143.   First Flight                          December 1, 2020   McKesson
  144.   Glenpool Fire Department              December 1, 2020   McKesson
  145.   Grove EMS                             December 1, 2020   McKesson
  146.   Grove Fire Department                 December 1, 2020   McKesson
  147.   Health Ride                           December 1, 2020   McKesson
  148.   Hickory Grove Volunteer Fire          December 1, 2020   McKesson
         Department
  149.   Illinois River VFD                    December 1, 2020   McKesson
  150.   Inola Fire Department                 December 1, 2020   McKesson
  151.   INTEGRIS Miami EMS                    December 1, 2020   McKesson
  152.   Jay EMS                               December 1, 2020   McKesson
  153.   Jenks Fire & Rescue                   December 1, 2020   McKesson
  154.   Kenwood Volunteer Fire Association    December 1, 2020   McKesson
  155.   Lakemont Volunteer Fire Department    December 1, 2020   McKesson
  156.   Lenapah Volunteer Fire Department     December 1, 2020   McKesson
  157.   Liberty Volunteer Fire Department     December 1, 2020   McKesson
         EMRA
  158.   Limestone Fire Protection District    December 1, 2020   McKesson
  159.   Mayes Emergency Svc Trust Auth        December 1, 2020   McKesson
  160.   MedSupport, LLC                       December 1, 2020   McKesson
  161.   Mercy Regional of Oklahoma            December 1, 2020   McKesson
  162.   Miami Fire Department                 December 1, 2020   McKesson
  163.   Miller EMS – Owasso                   December 1, 2020   McKesson
  164.   Monkey Island Fire Protection Dist    December 1, 2020   McKesson
  165.   Muldrow Fire Department               December 1, 2020   McKesson
                                          30
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 31 of 38




         Third party                               Date of Subpoena   Party serving the
                                                                      subpoena
  166.   Muskogee County EMS                       December 1, 2020   McKesson
  167.   Muskogee Fire Department                  December 1, 2020   McKesson
  168.   Northeastern Health System                December 1, 2020   McKesson
  169.   Nowata EMS                                December 1, 2020   McKesson
  170.   Nowata Fire Department EMRA               December 1, 2020   McKesson
  171.   NW Rogers County Fire Protection          December 1, 2020   McKesson
  172.   Oak Grove Fire Protection District        December 1, 2020   McKesson
  173.   Okay Fire Department                      December 1, 2020   McKesson
  174.   Oklahoma Medical Transport                December 1, 2020   McKesson
  175.   Onapa Volunteer Fire Department           December 1, 2020   McKesson
  176.   Oologah-Talala EMS District               December 1, 2020   McKesson
  177.   Owasso Fire Department EMS                December 1, 2020   McKesson
  178.   Owens & Company Fire                      December 1, 2020   McKesson
  179.   Pafford EMS of Oklahoma                   December 1, 2020   McKesson
  180.   Pafford EMS of Oklahoma                   December 1, 2020   McKesson
  181.   Porter Fire Department                    December 1, 2020   McKesson
  182.   Porum Landing Fire Department             December 1, 2020   McKesson
  183.   Porum Volunteer Fire Department           December 1, 2020   McKesson
  184.   Pryor Fire Department                     December 1, 2020   McKesson
  185.   Quapaw Nation Fire/EMS                    December 1, 2020   McKesson
  186.   Quapaw Volunteer Fire Department          December 1, 2020   McKesson
  187.   Rock Fire Department                      December 1, 2020   McKesson
  188.   Roland Fire & Rescue                      December 1, 2020   McKesson
  189.   Rolling Hills Fire Department             December 1, 2020   McKesson
  190.   Sand Springs Fire Department              December 1, 2020   McKesson
  191.   Seneca-Cayuga Fire & Rescue               December 1, 2020   McKesson
  192.   Sequoyah County EMRA                      December 1, 2020   McKesson
  193.   Skiatook Fire and EMS                     December 1, 2020   McKesson
  194.   Sperry Fire Department                    December 1, 2020   McKesson
  195.   Spring Valley Volunteer Fire Dept.        December 1, 2020   McKesson
  196.   Stone Bluff VFD                           December 1, 2020   McKesson
  197.   Tullahassee Volunteer Fire Dept           December 1, 2020   McKesson
  198.   Tulsa Fire Department                     December 1, 2020   McKesson
  199.   Tulsa Fire Department                     December 1, 2020   McKesson
  200.   Tulsa Life Flight                         December 1, 2020   McKesson
  201.   Tulsa Police Department                   December 1, 2020   McKesson
  202.   Verdigris Fire Protection District        December 1, 2020   McKesson
  203.   Vinita Fire Department                    December 1, 2020   McKesson

                                              31
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 32 of 38




         Third party                               Date of Subpoena   Party serving the
                                                                      subpoena
  204.   Wagoner EMS                               December 1, 2020   McKesson
  205.   Wagoner Fire Department                   December 1, 2020   McKesson
  206.   Warner Fire Department                    December 1, 2020   McKesson
  207.   Adair County Tri Community Fire           December 7, 2020   McKesson
         Department (Stilwell, OK)
  208.   Bell Fire Department (Stilwell, OK)       December 7, 2020   McKesson
  209.   Chance Community Fire Department Inc.     December 7, 2020   McKesson
         (Westville, OK)
  210.   Christe Proctor Volunteer Fire            December 7, 2020   McKesson
         Department (Stilwell, OK)
  211.   Greasy Volunteer Fire Dept (Bunch, OK)    December 7, 2020   McKesson
  212.   Highway 100 West Volunteer Fire           December 7, 2020   McKesson
         Department (Stilwell, OK)
  213.   Hwy 51 West Volunteer Fire Department     December 7, 2020   McKesson
         (Stilwell, OK)
  214.   Kirk Mountain Fire and Rescue Inc.        December 7, 2020   McKesson
         (Stilwell, OK)
  215.   Mid County Fire Department (Westville,    December 7, 2020   McKesson
         OK)
  216.   Stilwell Fire Department (Stilwell, OK)   December 7, 2020   McKesson
  217.   Watts Fire Dept (Watts, OK)               December 7, 2020   McKesson
  218.   Westville Fire Department (Westville,     December 7, 2020   McKesson
         OK)
  219.   Gideon Fire Department Inc. (Tahlequah,   December 7, 2020   McKesson
         OK)
  220.   Keys Volunteer Fire Department (Park      December 7, 2020   McKesson
         Hill, OK)
  221.   Oaks Volunteer Fire Department (Oaks,     December 7, 2020   McKesson
         OK)
  222.   Peggs Volunteer Fire Department (Peggs,   December 7, 2020   McKesson
         OK)
  223.   Sparrow Hawk Village Volunteer Fire       December 7, 2020   McKesson
         Department (Tahlequah, OK)
  224.   Tahlequah Fire Dept (Tahlequah, OK)       December 7, 2020   McKesson
  225.   Welling Tri Community Fire Department     December 7, 2020   McKesson
         (Welling, OK)
  226.   Woodall Volunteer Fire Department         December 7, 2020   McKesson
         (Tahlequah, OK)
  227.   Big Cabin Fire Dept (Big Cabin, OK)       December 7, 2020   McKesson
  228.   Bluejacket Vfd (Bluejacket, OK)           December 7, 2020   McKesson
  229.   Carselowey Community Vfd (Vinita, OK)     December 7, 2020   McKesson


                                           32
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 33 of 38




       Third party                               Date of Subpoena   Party serving the
                                                                    subpoena
  230. Centralia Volunteer Fire Company          December 7, 2020   McKesson
       (Vinita, OK)
  231. Eastern State Hospital (Vinita, OK)       December 7, 2020   McKesson
  232. Welch Volunteer Fire Department           December 7, 2020   McKesson
       (Welch, OK)
  233. Bernice Fire Dept (Bernice, OK)           December 7, 2020   McKesson
  234. Butler Volunteer Fire Department (Jay,    December 7, 2020   McKesson
       OK)
  235. Flint Ridge Volunteer Fire Department     December 7, 2020   McKesson
       (Kansas, OK)
  236. Jay Fire Dept (Jay, OK)                   December 7, 2020   McKesson
  237. Kansas Fire Department (Kansas, OK)       December 7, 2020   McKesson
  238. West Siloam Springs Rural Volunteer       December 7, 2020   McKesson
       Fire Department (Colcord, OK)
  239. Zena Volunteer Fire Department (Jay,      December 7, 2020   McKesson
       OK)
  240. Cabin Creek Fire District (Langley, OK)   December 7, 2020   McKesson
  241. Chimney Rock Fire Dept (Rose, OK)         December 7, 2020   McKesson
  242. Chouteau Vfd (Chouteau, OK)               December 7, 2020   McKesson
  243. Diamond Head Lone Chapel Fire             December 7, 2020   McKesson
       Department (Pryor, OK)
  244. Flat Rock Fire Protection Association     December 7, 2020   McKesson
       (Chouteau, OK)
  245. Langley Volunteer Fire Department         December 7, 2020   McKesson
       (Langley, OK)
  246. Leach Volunteer Fire Department (Rose,    December 7, 2020   McKesson
       OK)
  247. Locust Grove Fire Department (Locust      December 7, 2020   McKesson
       Grove, OK)
  248. Salina Fire Department (Salina, OK)       December 7, 2020   McKesson
  249. Spavinaw Fire Dept (Spavinaw, OK)         December 7, 2020   McKesson
  250. Strang Community Fire Department          December 7, 2020   McKesson
       (Strang, OK)
  251. Tiajuana Community Area Fire Protection   December 7, 2020   McKesson
       Inc. (Disney, OK)
  252. Boynton Vol Fire Department (Boynton,     December 7, 2020   McKesson
       OK)
  253. Braggs Volunteer Fire Department          December 7, 2020   McKesson
       (Braggs, OK)
  254. Brushy Mountain Volunteer Fire            December 7, 2020   McKesson
       Department (Muskogee, OK)


                                         33
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 34 of 38




        Third party                                 Date of Subpoena   Party serving the
                                                                       subpoena
  255. Council Hill Vol Fire Dept (Council Hill,    December 7, 2020   McKesson
       OK)
  256. Fort Gibson Fire Department (Fort            December 7, 2020   McKesson
       Gibson, OK)
  257. Gooseneck Bend Fire Protection District      December 7, 2020   McKesson
       (Muskogee, OK)
  258. Haskell Fire Department (Haskell, OK)        December 7, 2020   McKesson
  259. Keefeton Volunteer Fire Department Inc.      December 7, 2020   McKesson
       (Muskogee, OK)
  260. Mountain View Volunteer Fire                 December 7, 2020   McKesson
       Department (Muskogee, OK)
  261. Muskogee Fire Department (Muskogee,          December 7, 2020   McKesson
       OK)
  262. Norwood Rural Volunteer Fire                 December 7, 2020   McKesson
       Department (Ft. Gibson, OK)
  263. Oktaha Fire Dept (Oktaha, OK)                December 7, 2020   McKesson
  264. Summit Volunteer Fire Department             December 7, 2020   McKesson
       (Muskogee, OK)
  265. Taft Volunteer Fire Department (Taft,        December 7, 2020   McKesson
       OK)
  266. Wainwright Volunteer Fire Department         December 7, 2020   McKesson
       (Wainwright, OK)
  267. Webbers Falls Volunteer Fire Department      December 7, 2020   McKesson
       (Webbers Falls, OK)
  268. Delaware Volunteer Fire Department           December 7, 2020   McKesson
       (Delaware, OK)
  269. South Coffeyville Fire Department            December 7, 2020   McKesson
       (Coffeyville, OK)
  270. Cleora Community Fire Dept (Afton, OK)       December 7, 2020   McKesson
  271. Chelsea Fire Department (Chelsea, OK)        December 7, 2020   McKesson
  272. Foyil Fire Protection District (Foyil, OK)   December 7, 2020   McKesson
  273. New Alluwe Volunteer Fire Department         December 7, 2020   McKesson
       Assd (Alluwe, OK)
  274. Tiawah Fire Department (Claremore, OK)       December 7, 2020   McKesson
  275. Tri District Fire Protection District 1      December 7, 2020   McKesson
       (Claremore, OK)
  276. Verdigris Fpd (Claremore, OK)                December 7, 2020   McKesson
  277. Blackgum Mountain Volunteer Fire             December 7, 2020   McKesson
       Department (Vian, OK)
  278. Brent Rural Fire Department (Sallisaw,       December 7, 2020   McKesson
       OK)
  279. Brushy Volunteer Fire Department             December 7, 2020   McKesson
       (Sallisaw, OK)
                                               34
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 35 of 38




        Third party                                 Date of Subpoena   Party serving the
                                                                       subpoena
  280. Central High Fire Association (Sallisaw,     December 7, 2020   McKesson
       OK)
  281. Chicken Creek Volunteer Fire                 December 7, 2020   McKesson
       Department (Cookson, OK)
  282. Gore Fd (Gore, OK)                           December 7, 2020   McKesson
  283. Lee Creek Fire District (Muldrow, OK)        December 7, 2020   McKesson
  284. Maple Rural Fire District Inc. (Muldrow,     December 7, 2020   McKesson
       OK)
  285. Marble City Volunteer Fire Association       December 7, 2020   McKesson
       (Marble City, OK)
  286. Mckey Rural Firefighters Association         December 7, 2020   McKesson
       (Sallisaw, OK)
  287. Moffett Vfd (Moffett, OK)                    December 7, 2020   McKesson
  288. Nicut Rural Fire District (Muldrow, OK)      December 7, 2020   McKesson
  289. Redland Fire Department (Muldrow, OK)        December 7, 2020   McKesson
  290. Rfpd 1 (Gore, OK)                            December 7, 2020   McKesson
  291. Sallisaw Volunteer Fire Department           December 7, 2020   McKesson
       (Sallisaw, OK)
  292. Vian Volunteer Fire Department (Vian,        December 7, 2020   McKesson
       OK)
  293. West Tenkiller Fire Department (Gore,        December 7, 2020   McKesson
       OK)
  294. Berryhill Fire Protection District (Tulsa,   December 7, 2020   McKesson
       OK)
  295. Country Corner Fire District (Sperry, OK)    December 7, 2020   McKesson
  296. Green country Vfd (Sand Springs, OK)         December 7, 2020   McKesson
  297. Keystone Volunteer Fire Department           December 7, 2020   McKesson
       (Sand Springs, OK)
  298. Mannford Fire Department (Mannford,          December 7, 2020   McKesson
       OK)
  299. Morgans Corner Volunteer Fire                December 7, 2020   McKesson
       Department (Skiatook, OK)
  300. Osage Hills Volunteer Fire Dept (Tulsa,      December 7, 2020   McKesson
       OK)
  301. Prairie Meadow Hose Company                  December 7, 2020   McKesson
       (Collinsville, OK)
  302. Turley Fire and Rescue (Tulsa, OK)           December 7, 2020   McKesson
  303. Zink Fire Department (Skiatook, OK)          December 7, 2020   McKesson
  304. Taylor Ferry Fire Department (Wagoner,       December 7, 2020   McKesson
       OK)
  305. Toppers Fire Department Inc. (Wagoner,       December 7, 2020   McKesson
       OK)

                                           35
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 36 of 38




         Third party                                  Date of Subpoena      Party serving the
                                                                            subpoena
   306. Tullahassee Fire Dept (Tullahassee, OK)       December 7, 2020      McKesson
   307. Whitehorn Fire Department (Wagoner,           December 7, 2020      McKesson
        OK)
   308. Ochelata Volunteer Fire Department            December 7, 2020      McKesson
        (Ochelata, OK)
   309. Oglesby Civil Defense Volunteer Fire          December 7, 2020      McKesson
        Department (Ramona, OK)
   310. Osage Hills Rural Firefighter Association     December 7, 2020      McKesson
        Inc. (Bartlesville, OK)
   311. Ramona Fire Department (Ramona, OK)           December 7, 2020      McKesson
   312. Washington County Civil Defense Fire          December 7, 2020      McKesson
        Department (Bartlesville, OK)




Dated: December 7, 2020.

                                          Respectfully Submitted,

                                                     /s/ Tyler Ulrich
                                                    Tyler Ulrich (pro hac vice)
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE 2nd Street, Suite 2800
                                                    Miami, FL 33131
                                                    tulrich@bsfllp.com
                                                    Tel: (305) 539-8400
                                                    Fax: (305) 539-1307

                                                    William S. Ohlemeyer (pro hac vice)
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY 10504
                                                    wohlemeyer@bsfllp.com
                                                    Tel: (914) 749-8200
                                                    Fax: (914) 749-8300

                                                    Michael Burrage; OK #1350
                                                    WHITTEN BURRAGE
                                                    512 N. Broadway Ave., Suite 300
                                                    Oklahoma City, OK 73102
                                                    Tel: (405) 516-7800
                                                    Fax: (405) 516-7859

                                            36
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 37 of 38




                                         Richard W. Fields (pro hac vice)
                                         FIELDS PLLC
                                         1700 K Street, NW, Suite 810
                                         Washington, DC 20006
                                         fields@fieldslawpllc.com
                                         Tel: (917) 297-3610

                                         Attorney General Sara Hill
                                         Assistant Attorney General Chrissi Nimmo
                                         Assistant Attorneys General John Young
                                         THE CHEROKEE NATION
                                         P.O. Box 948
                                         Tahlequah, OK 74464
                                         chrissi-nimmo@cherokee.org
                                         john-young@cherokee.org
                                         Tel: (918) 453-5000
                                         Fax: (918) 458-5099

                                         Attorneys for Plaintiff
                                         Cherokee Nation




                                    37
6:18-cv-00056-RAW-SPS Document 248 Filed in ED/OK on 12/07/20 Page 38 of 38




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, a true and correct copy of the foregoing

document was served on counsel of record for defendants in this action via e-mail.

                                            /s/ Tyler Ulrich
                                            Tyler Ulrich




                                               38
